[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                        U.S. COURT OF APPEALS
                            No. 08-13035                  ELEVENTH CIRCUIT
                                                            JANUARY 28, 2009
                        Non-Argument Calendar
                                                           THOMAS K. KAHN
                      ________________________
                                                                CLERK

                        Agency Nos. A98-960-561,
                              A98-960-570

LISSETH ARACELI CHAVEZ-OCHOA,
JUANA MARGARITA CHAVEZ-OCHOA,

                                                                    Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                            (January 28, 2009)


Before BLACK, CARNES and WILSON, Circuit Judges.

PER CURIAM:
      Petitioners Lisseth Araceli Chavez-Ochoa and Juana Margarita Chavez-

Ochoa, natives and citizens of El Salvador, seek review of the Board of

Immigration Appeals’ (BIA’s) March 17, 2008, removal order affirming the

Immigration Judge’s (IJ’s) final removal order and denying Petitioners’ claims for

asylum and withholding of removal under the Immigration and Nationality Act

(INA), and relief under the United Nations Convention on Torture and Other Cruel,

Inhuman or Degrading Treatment or Punishment (CAT), 8 U.S.C. §§ 1158, 1231, 8

C.F.R. § 208.16(c). The Petitioners also seek review of the BIA’s May 6, 2008,

order denying their motion for reconsideration of the BIA’s removal order. As to

our review of the removal order, the Government asserts we lack jurisdiction

because the petition for review is untimely as to that order. As to the denial of the

motion for reconsideration, the Petitioners argue that the BIA failed to address the

errors of fact and law they pointed out in their motion.

                                           I.

      “We review questions of subject matter jurisdiction de novo.” Brooks v.

Ashcroft, 283 F.3d 1268, 1272 (11th Cir. 2002). While we generally have

jurisdiction to review final orders of removal, the petition for review must be filed

within 30 days of the date of the final order of removal. 8 U.S.C. § 1252(a)(1),

(b)(1). “Since the statutory limit for filing a petition for review in an immigration

proceeding is ‘mandatory and jurisdictional,’ it is not subject to equitable tolling.”
                                           2
Dakane v. U.S. Attorney Gen., 399 F.3d 1269, 1272 n.3 (11th Cir. 2005) (quoting

Stone v. INS, 115 S. Ct. 1537, 1549 (1995)). A motion to reconsider filed with the

BIA does not suspend the finality of the underlying BIA order and does not toll the

review period. Stone, 115 S. Ct. at 1549 (construing the former 90-day period for

filing a petition for review under 8 U.S.C. § 1105(a)).

      The final order of removal in this case was issued on March 17, 2008. See 8

C.F.R. § 1241.1(a) (providing “[a]n order of removal made by the immigration

judge at the conclusion of proceedings under section 240 of the Act shall become

final . . . [u]pon dismissal of an appeal by the Board of Immigration Appeals”).

Although the Petitioners filed a timely motion to reconsider the BIA’s dismissal of

their appeal on April 10, 2008, the filing did not toll the limitations period for

filing a petition for review in this Court. See Dakane, 399 F.3d at 1272 n.3; Stone,

115 S. Ct. at 1549. Because the Petitioners did not file their petition for review

until May 29, 2008, more than 30 days after the BIA’s initial order dated March

17, 2008, this Court lacks jurisdiction to review the March 17, 2008, order. See 8

U.S.C. § 1252(b)(1). Accordingly, we dismiss the petition for review to the extent

the Petitioners are seeking review of the BIA’s final removal order.

                                           II.

      “We review the BIA’s denial of a motion to reconsider for an abuse of

discretion.” Calle v. U.S. Attorney Gen., 504 F.3d 1324, 1328 (11th Cir. 2007).
                                            3
We have recognized the BIA’s “discretion is very broad.” Scheerer v. U.S. Att’y

Gen., 513 F.3d 1244, 1253 (11th Cir.) (quotation omitted), cert. denied, 129 S. Ct.

146 (2008).

      “A motion to reconsider shall state the reasons for the motion by specifying

the errors of fact or law in the prior [BIA] decision and shall be supported by

pertinent authority.” 8 C.F.R. § 1003.2(b)(1); see also 8 U.S.C. § 1229a(c)(6)(C).

A motion to reconsider that merely restates the arguments the BIA previously

rejected provides no reason for the BIA to change its prior decision. Calle, 504

F.3d at 1329. “Therefore, merely reiterating arguments previously presented to the

BIA does not constitute ‘specifying . . . errors of fact or law’ as required for a

successful motion to reconsider.” Id. (quoting 8 C.F.R. § 1003.2(b)(1)).

      The BIA did not abuse its discretion in not addressing the errors of law the

Petitioners assert because the BIA did not make an error of law. As for any errors

of fact, the BIA did not abuse its discretion in denying the motion to reconsider

because the BIA acknowledged the evidence the Petitioners claimed was ignored

and the remainder of the Petitioners’ arguments were reiterations of previous

arguments. Accordingly, we deny the petition as to the motion for reconsideration.

      DISMISSED IN PART, DENIED IN PART.




                                            4